Citation Nr: 0213907	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  96-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for inhalation of chlorine gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from January 1976 to July 
1977.

This case comes before the Board of Veteran's Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In a July 1996 statement, the appellant indicated that he 
desired to have an appeals hearing at the RO.  As such, the 
hearing was scheduled for September 3, 1996.  However, 
although the veteran's mailed hearing notice was not returned 
as undeliverable, he failed to appear for the hearing and 
there has been no request by the appellant or his 
representative to reschedule the hearing.  Therefore, the 
request for a hearing will be considered withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.700-20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran did not inhale chlorine gas in February 1995 
as a result of VA training, hospitalization, medical or 
surgical treatment, or examination.

3.  While the veteran inhaled chlorine gas in February 1995 
while working at a VA facility, such employment was not part 
of compensated work training (CWT) with a program of VA 
Vocational Rehabilitation under the provisions of Chapter 31 
of Title 38, United States Code.


CONCLUSION OF LAW

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for inhalation of chlorine gas incurred at a VA facility 
in February 1995 is not warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.358, 3.800 (2001); 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claim on appeal via the April 1996 rating decision, the 
May 1996 statement of the case, the August 1999 Board remand, 
a November 2001 RO letter, and the April 2000 and May 2002 
supplemental statements of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that he currently suffers from additional disability 
resulting from a disease or injury, or an aggravation of an 
existing disease or injury, suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination.  Additionally, via a February 2002 letter, the 
appellant was given specific information with respect to the 
changes in the law pursuant to the VCAA.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, all identified relevant medical records which 
were available have been obtained, including the appellant's 
1995 to 2001 treatment records from the Little Rock VA 
Medical Center.  No additional unobtained evidence or record, 
which may aid the appellant's claim or that might be 
pertinent to the bases of the claim, has been identified.  
And, in a November 2000 statement, the appellant indicated 
that he did not have any additional evidence in support of 
his claim which he wished to submit.  Furthermore, the 
appellant was given the opportunity to present testimony at a 
personal hearing, but he has declined such opportunity by 
failing to report to the schedule hearing, as discussed 
above.  Thus, the duty to assist requirement has been 
satisfied as well.

In this case, the April 1996 rating action and the May 1996 
statement of the case reflect that the appellant's claim for 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 was denied on the basis that no additional disability 
was shown as a result of the reported inhalation of chlorine 
gas while working at a VA medical facility in February 1995.  
Nevertheless, a February 1996 VA examination report shows 
diagnoses of residuals of chlorine inhalation, including 
chemical rhinitis and sinusitis, along with chemical 
bronchitis, but no heart disease.

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, or 
the pursuit of a course of vocational rehabilitation, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.358(a), 
3.800(a) (2001).

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, the most recent 
revision to § 1151 being effective on and after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996). 

At the time of the appellant's claim in December 1995, a 
showing of additional disability incurred under certain 
specified conditions was sufficient to receive compensation.  
Specifically, under the regulations effective at the time the 
appellant's claim was received in December 1995, compensation 
was precluded where disability (1) was not causally related 
to VA hospitalization or medical or surgical treatment, or 
(2) was merely coincidental with the VA hospitalization or 
medical or surgical treatment, or (3) was the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) was the certain or near certain result of 
the VA hospitalization or medical or surgical treatment. 
Where a causal connection existed, there was no willful 
misconduct, and the additional disability did not fall into 
one of the above-listed exceptions, the additional disability 
was compensated as if service-connected.  See 38 C.F.R. § 
3.358(c)(3) (1996).

Effective October 1, 1997, the provisions of 38 U.S.C.A. § 
1151(a)(1) were amended to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  Changes to 38 
C.F.R. §§ 3.358 and 3.380, in light of the new amendments to 
38 U.S.C.A. § 1151, were effective from October 1, 1997.  
These amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.

In this case, however, the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 was filed in December 1995, 
before the October 1, 1997 changes in the law.  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
applies unless Congress provides otherwise or permits the 
Secretary to do otherwise and the Secretary does so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The pre-October 1997 version of 38 U.S.C.A. § 1151 is 
generally considered to be more favorable to appellants, 
since it has been interpreted as not requiring any "fault" by 
VA for a claimant to recover.  A claimant merely must 
establish that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 38 
C.F.R. § 3.358 (1996).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.

Accordingly, the Board will apply the pre-October 1, 1997 
version of 38 U.S.C.A. 
§ 1151, as interpreted by the Supreme Court in Brown v. 
Gardner, 513 U.S. 115 (1994), in this case.

Turning now to the actual facts of the case, the appellant is 
not service-connected for any disability.  According to the 
February 1996 VA examination report discussed above, the 
veteran suffers from the residuals of chlorine inhalation, 
including chemical rhinitis, sinusitis and bronchitis.  
However, although a November 1995 Treatment Plan Update 
reflects that the veteran had participated in a "CWT," the 
evidence of record is clear that the veteran's February 1995 
chorine gas inhalation at a VA facility did not occur in the 
course of compensated work training (CWT) with a program of 
VA Vocational Rehabilitation under the provisions of Chapter 
31 of Title 38, United States Code.

Specifically, the record includes a September 1999 VA form 
119 (Report of Contact) which indicates that the Vocational 
Rehabilitation and Counseling Division was contacted and that 
the veteran had never applied for Chapter 31 benefits, or had 
participated in the Vocational Rehabilitation program.  It 
was further noted that the appellant was not service 
connected for any disability, and thus, he was not eligible 
for the Vocational Rehabilitation program (pursuant to 
38 C.F.R. § 21.40).  The 119 form further notes that, 
although there was indication that a counseling file was 
established for the veteran in 1981, per his request under 
the GI Bill (Montgomery GI Bill program), such file was no 
longer in existence and was presumed destroyed.  
Additionally, per the veteran's own admission in a 

November 2000 statement, "As to the question of [his]... 
seeking Voc. Rehabilitation, [n]ever was the issue.  To 
[him]... the issue was [ ] concerning the Purex on the ward, 
which was not supposed to be there, by hospital rules..."

Upon a review of the evidence, the Board finds that there is 
no legal basis for the grant of the benefit sought.  While 
the veteran inhaled chlorine gas in February 1995 while 
working at a VA facility, such employment was not part of 
compensated work training (CWT) with a program of VA 
Vocational Rehabilitation under the provisions of Chapter 31 
of Title 38, United States Code.  Any residuals that the 
veteran may have incurred secondary to his inhalation of 
chlorine gas did not result from VA hospital care, medical or 
surgical treatment, or examination of the veteran under any 
law administered by the Secretary, or in the pursuit of a 
course of vocational rehabilitation.  The evidence is clear 
that the veteran has no service-connected disabilities and is 
not in receipt of Chapter 31 benefits.  As such, the claimed 
injury was not sustained while participating in a Chapter 31 
Vocational Rehabilitation program.  38 U.S.C.A. §§ 
1151(a)(2), 3100.

For the foregoing reasons, the Board finds that there is no 
legal basis for an award of VA disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for any disability which 
could be established as a residual of the claimed inhalation 
of chlorine gas.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal is 
without legal merit, and the veteran's claim is denied. 



ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for inhalation of chlorine gas at a VA 
facility is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

